¶1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its April 2, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶2 IT IS ORDERED:
¶3 The Petitioner's motion for extension of time to file the petition for review is granted. The petition for review is denied. The Petitioner's motion to supplement the record is also denied.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE